Citation Nr: 0716690	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-03 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post operative status, 
laminectomy at L4-5 and S1 with degenerative disc disease 
(DDD), currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to 
July 1995.  This case comes before the Board f Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased rating for post operative status, laminectomy at 
L4-5 and S1 with DDD, currently evaluated as 20 percent 
disabling.  


FINDINGS OF FACT

1.  The veteran's post operative status, laminectomy at L4-5 
and S1 with DDD, is not productive of more than moderate 
impairment, with recurring attacks, with intermittent relief.  

2.  The veteran's post operative status, laminectomy at L4-5 
and S1 with DDD, is productive of 60 degrees of forward 
flexion; she has not had incapacitating episodes due to 
discogenic disability having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post 
operative status, laminectomy at L4-5 and S1 with DDD are not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
(2002), and Diagnostic Code 5243 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in September 2002 and 
April 2004, which asked her to submit certain information, 
and informed her of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate her claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information she had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what she needed to show for an increased rating 
claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case and content complying notice was accomplished, together 
with proper VA process.  The Board, therefore, concludes that 
to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of her claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She was offered a 
hearing, and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Increased Rating

Service connection was established for post operative status, 
laminectomy at L4-5 and S1 with DDD, by rating decision of 
September 1995.  A 10 percent rating was assigned, effective 
from July 1995.  By rating decision of October 1997, the 
veteran's back condition was found to have worsened and the 
rating was increased in rating to 20 percent, effective 
April 1997.  The evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

On review of the medical evidence associated with the claims 
file, the veteran's post operative status, laminectomy at L4-
5 and S1 with DDD warrants no more than a 20 percent rating 
for the entire rating period under the new or the old spinal 
diagnostic codes.  

In March 2002, the veteran was seen on an outpatient 
treatment basis by VA complaining of low back pain.  She 
exercised weekly by walking in the swimming pool four times a 
week, but complained of having pain sitting, ambulating, and 
supine.  She took Naproxen and Motrin without relief.  For 
two weeks, she had symptoms of urinary retention, hesitancy, 
and numbness/tingling down the buttocks and upper thigh, more 
on the left than the right.  The assessment was worsening 
disc disease, with muscle spasm.  An MRI was ordered.  

In April 2002, a MRI was performed by VA.  The impression of 
the MRI was that the left paracentral recurrent herniated 
nucleus pulposus at L4-5 was moderate to severe in degree, 
creating severe left lateral recess stenosis impinging the 
transiting L5 nerve root.  The veteran indicated that she 
walked without any difficulty but her pain had not improved.  
She had no bowel or bladder incontinence but still complained 
of radiculopathy.  She had some constipation as she had in 
the past.  Steroid injections had not helped in the past.  
She was referred to the neurology clinic.  

The veteran underwent VA examination in October 2002.  She 
complained of constant radiating low back pain.  She took 
Motrin, aspirins, used a TENS unit and an analgesic balm.  
She had no bowel or bladder incontinence and she did not walk 
with an assistive device.  She had no flare up of pain.  
Physical examination revealed an exaggerated lumbar lordosis.  
The thoracolumbar spine had left and right lateral bending of 
0 to 30 degrees, extension of 0 to 30 degrees, and flexion of 
0 to 95 degrees, with pain experienced at 60 degrees.  She 
had no diminution with repetitive testing.  She had normal 
sensation throughout the lower extremities.  She had negative 
straight leg raising, bilaterally.  The diagnostic impression 
was ten years status post L4-5 laminectomy with moderate to 
severe recurrent left paracentral recurrent herniated nucleus 
pulposus at L4-5, with severe left lateral recess stenosis 
impinging the transiting L5 nerve root.  

In April 2004, the veteran underwent a VA examination.  She 
related that her disability had increased in severity since 
her last VA examination of October 2002.  The pain was noted 
to have increased in frequency and intensity.  Once every two 
weeks, her pain increased in intensity, but was not 
incapacitating.  She was able to complete all of her work 
tasks without interference from pain.  There were no 
abnormalities noted to indicate the presence of degenerative 
joint disease.  Physical examination revealed range of motion 
of 60 degrees of flexion with onset of pain at about 
45 degrees, 15 degrees of extension with pain only at the 
extreme, 15 degrees of lateral bending in each direction with 
pain at the extremes and 45 degrees of rotation without 
reported pain.  The lower extremity strength and sensory 
response was normal throughout.  Straight leg raising was 
very minimally positive in the sitting position but very 
sensitively positive in the supine position with complaints 
of low back pain with elevation of the right leg to 
45 degrees and complaints of low back pain radiating to the 
left thigh with elevation of the left leg about 15 degrees.  
This response was slightly exaggerated compared to sitting 
testing results.  The diagnosis was status post laminectomy, 
with recurrent HNP at L4-5, as demonstrated on MRI in 2002 
and described on VA examination.  She was referred to 
neurosurgery by her primary care physician, and repeat 
surgery was suggested, but she had not decided whether she 
would submit to another surgery.  The examiner added that all 
the above discussed joints had no additional limitations by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  

When evaluating the veteran's post operative status, 
laminectomy at L4-5 and S1 with DDD, no more than 20 percent 
is warranted at any time during the rating period.  The 
veteran's limitation of motion, when evaluated under the 
rating code prior to September 2003, is no more than moderate 
in degree.  When evaluating the motion of the thoracolumbar 
spine effective September 2003, again, it warrants no more 
than a 20 percent rating.  The veteran's forward flexion 
during VA examination in October 2002 was 95 degrees with 
pain experienced at 60 degrees and was 60 degrees with pain 
experienced at 45 degrees on April 2004 VA examination.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, warrants no more 
than a 20 percent rating.  The intervertebral disc syndrome 
code prior to September 23, 2004, does not show evidence of 
impairment greater than moderate in degree with recurring 
attacks.  Severe, recurring attacks, with intermittent 
relief, necessary for a 40 percent rating, is not shown.  
Specifically, her condition, although described by MRI as 
moderate to severe with regard to her left-sided herniated 
disc, does not indicate symptomatology that show her 
recurring attacks have only intermittent relief.  They are 
generally relieved, according to the veteran, by frequently 
moving around and medication.  Evaluation under the rating 
code for intervertebral disc syndrome does not show 
incapacitating episodes requiring bedrest prescribed by a 
physician and treatment required by a physician at any time.  
Although the VA medical evidence in October 2002 and 
April 2004, revealed an increase in pain, and she was 
referred to the neurosurgeon for consideration for further 
surgery, there is no medical evidence of record at any time 
during the rating period that shows that the veteran's DDD 
warrants more than a 20 percent rating.  The medical evidence 
also does not show any evidence of neurologic abnormalities, 
warranting a separate rating under the neurologic codes.  

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
any time during the rating period.  

In light of the foregoing, an increased rating for the 
veteran's post operative status, laminectomy at L4-5 and S1 
with DDD, is not warranted during any part of the appellate 
period.  


ORDER

An increased rating in excess of 20 percent for veteran's 
post operative status, laminectomy at L4-5 and S1 with DDD, 
is denied.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


